 M DECISIONS OF NATIONAL LABOR RELATIONS BOARD,6.Because no exceptions have been filed to the Regional Director'srecommendation that the Employer's objection Number 2 be over-ruled, we shall adopt that recommendation.As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit[The Board certified Textile Workers Union of America, AFL-CIO,as the designated collective-bargaining representative of the employeesof the Employer intheappropriate unit.]Local169,UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,and Carpenters District Council of Tri-Counties,Illinoisand W.H. Condo,Brick Contractor, andMason Contractors'Association of East St.Louis.Case No.14--CD--65.August 7,19581DECISION AND ORDEROn April 16,1958, Trial Examiner Eugene F Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certauui unfairlabor practices and recommending that theyceaseand desist therefromand take certain affirmative action, as set forth in the copy of the,Intermediate Report attached heretoThereafter, the Respondentsfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in, connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed-the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered theIntermediate Report, the exceptions, and the entire record in thiscaseand hereby adopts the findings, conclusions, and, recommendationsof the Trial ExaminerORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondents,Local 169, UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO, andCarpenters District Council of Tn-Counties,Illinois,and their re-spective officers, representatives,agents,successors,and assigns,shall:121 NLRB No 56 LOCAL 1693091.Cease and desist from engaging in, or inducing or encouragingthe employees of W. H. Condo, Brick Contractor, or of any othermember of Mason Contractors' Association of East St. Louis, orthe employees of any other employer to engage 'in, a strike or con-certed refusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods, articles,materials, or'commodities or to perform any services, where an objectthereof is to force or require W. H. Condo, Brick Contractor, or anyother employer to assign particular- work to employees who are mem-bers of Local 169 rather than to other employees, except insofar asany such action is permitted under Section 8 (b) (4) (D) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post ' at each of the Respondents' respective business officescopies of the notice attached to the Intermediate Report marked"Appendix A." 1Copies of said notice, to be furnished by the Re-gional Director for the Fourteenth Region, shall, after being dulysigned by their respective official representatives, be posted immedi-ately and maintained by the Respondents for a period of sixty (60)consecutive days thereafter, in conspicuous places, including allplaces where notices to members of the Respondents are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondents have taken to comply herewith.1This notice,however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner" and substituting inlieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United .States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEOn August 21, 1956,and subsequent dates, original and amended charges werefiled in this case by W. H. Condo, Brick Contractor,' and Mason Contractors'Association of East St.Louis,2 ' with the Regional Director for the FourteenthRegion, which alleged that Local 169, United Brotherhood of Carpenters andJoiners of America,AFL-CIO,herein called Local 169,and Carpenters Dis-trictCouncil of Tri-Counties,Illinois,herein called the District Council (bothlabor organizations being called herein collectively the Respondents),had engagedin certain activities described below and proscribed by Section 8 (b) (4) (D)of the National Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Pursuant to Section 10 (k) of the Act and appropriate Rules and Regulationsof the Board,the Regional Director investigated the charges,and a hearing was'Hereinafter referred to as Condo. _2Hereinafter referred to as Association. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDheld on November 14, 1956, on due, notice to all parties, before a hearing officerof the Board, for the purpose of determining the dispute out of which the chargeshad arisen.All parties except International Hod Carriers, Building and Com-mon Laborers Union of America, Local 454, AFL-CIO, hereinafter called theHod Carriers, appeared and participated in that hearing.On December 12,1957, the Board issued its Decision and Determination of Dispute,3 in which itfound that a dispute determinable under Section 10 (k) of the Act was properlybefore it, and determined that both Respondents "are not and have not been law-fully entitled to force or require W. H. Condo, Brick Contractor, or any employermember of the Association, to assign the work of erecting or dismantling scaffold-ing to employees who are members of Local 169 rather than to employees assignedby W. H. Condo, Brick Contractor, or any other employer member of the Asso-ciation, to perform such work."The Board also ordered Respondents to notifythe Regional Director aforesaid, in writing, within 10 days from the date of itsDecision, whether they would accept the Board's Determination of Dispute, andwould "refrain from forcing or requiripg W. H. Condo, Brick Contractor, or anyemployer member of the Association by means proscribed by Section 8 (b) (4)(D) of the Act to assign the work in dispute to members of Local 169 rather thanto other employees assigned to perform the work by their employers." _On February 4, 1958, the General Counsel of the Board issued a complaintherein against the Respondents, alleging that in August 1956, at two constructionprojects described hereafter, Respondents induced employees of Condo to engagein a work stoppage, the object of which was to force or require Condo to assignthe erection and dismantling of scaffolding to employees who are members of Local169 rather than to employees to whom Condo had assigned such work, and thatsinceDecember 12, 1957, Respondents had failed and refused to comply withthe Board's Decision and Determination of Dispute of that date, all in violationof Section 8 (b) (4) (D) of the Act: Respondents duly filed answer, admittingthe issuance of the Decision and Determination of Dispute, but charging that allproceedings in Case No. 14-CD-65 had been without authority in law and thesaidDecision and Determination of Dispute was in terms contrary to the Board'sRules and Regulations, and denying that they had committed any unfair laborpractices as charged.Pursuant to notice, a hearing was held before the duly designated Trial Examineron February 18, 1958, at St. Louis, Missouri, in which all parties noted aboveappeared by counsel and participated in the hearing, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, to adduce evidencebearing on the issues, and to present oral argument and file briefs, and proposedfindings of fact and conclusions of law, or both.No testimony by witnesses wasadduced by any party, as all agreed that all pertinent evidence bearing on the is-sues had been adduced in the prior Section 10 (k) proceeding, the record of whichbecomes part of the record in this proceeding under Board Rules and Regulations,Section 102.75 as worded at the time of the hearing herein.4At the close of thehearing,Respondents'motion to dismiss the complaint was taken under consid-eration.I now deny it for reasons which will appear below.Respondents andthe Charging Parties presented oral argument.Written briefs were filed with theTrial Examiner by counsel for the General Counsel and the Charging Parties.Upon a consideration of the entire record in the case, which includes the entirerecord in the prior proceedings in Case No. 14-CD-65 held under Section 10 (k)of the Act, and the arguments of counsel, I make the following:FINDINGS OF FACTI.THE RESPONDENTSLocal 169 and District Council are labor organizations within the meaning ofSection 2 (5) of the Act.IT.BUSINESSOF THE EMPLOYERCondo is a partnership existing under the laws of the State of Illinois and main-tains its principal office and place of business in East St. Louis, Illinois, where itisengaged in the brick and masonry contracting business. It is a member of the3119 NLRB 726.1The Board Rules discussed herein are those contained In Series 6 9f the Board'sRules and Regulations, effective as of February 1,1956, and still in effect at the timeof the hearing herein LOCAL 169311Association,which is an unincorporated association of brick and masonry con-tractors organized for the purpose of collective bargaining with labor organiza-tions for its members.During the period from April 1, 1955, to March 31, 1956,Condo, in the course of its business, furnished goods or services valued in excessof $100,000 to enterprises which shipped goods or furnished services valued inexcess of $50,000 to States other than the States in which they are located.Uponthe foregoing facts the Board found in its Decision and Determination of Disputeaforesaid, and I likewise find, that Condo is engaged in interstate commerce withinthe meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. The factsUnder the Board's Rules and Regulations, Section 102.75, the entire record,including the transcript of testimony, in the proceeding under Section 10 (k) aremade part of the record herein. In the Section 10 (k) proceeding the partieshere involved stipulated that the transcript of the record with all exhibits in a priorproceeding in Case No. 14-CC-97 should become part of the record therein. Sinceno new evidence has been adduced by any party, the findings below are in part arepetition of findings made by the Board in the proceeding under Section 10 (k),supplemented by my own findings on the records in both proceedings to the ex-tent that the Board made no specific findings thereon.In August 1956, Condo was engaged on a project for the construction of a newhigh school in East St. Louis.The general contractor on the job was J. J. Altmanand Co., hereinafter called Altman.On August 8 or 9, 1956, pickets for Local 169appeared at the project carrying signs which read:On Strike the Carpenters, Local Union 169, contractor refusing to recognizerulings of National Joint Board for Settlement of Jurisdictional Dispute.The pickets appeared at several truck entrances to the project, including one 5which was used by Condo employees and was nearest to the area of the project inwhich they were working. It is conceded that Condo is the "contractor" referredto in the plant sign.About a week before the picketing began, when Condo'sbricklayers and hodcarriers began the brickwork, Condo's bricklayer foreman,Wayne A. Mueller, was approached by Gray Hodge, the union steward for Altman'scarpenters on the project, who claimed he was going to build the scaffolding, whichhad to be built about 23 feet high. Shortly after, Eugene P. Clayton, businessagent of Local 169 and a delegate to the District Council, accompanied by RobertCurtis, assistant business agent of Local 169, and Hodge, approached WilliamWaters, the Condo Hod Carrier foreman, and told him that he "wanted to makea jurisdictional dispute" about the scaffolding, and was also going to advise thebricklayer foreman.Clayton then sought out Mueller on the job and told himthat "we are in dispute . . . about the scaffolding."Mueller told him to notifythe business agent of the bricklayers and hodcarriers.After the picketing began,Condo's bricklayers continued to work until an unspecified date thereafter, whenthe flow of materials to the project ceased due to the failure of trucks deliveringmaterials to come through the picket line.On this point, Waters also testifiedwithout contradiction in Case No. 14-CC-97 as follows:Q. Did you employees-did subcontractors or others use the entrance ofE-1?-A. Yes.Q. You said before the picket line was established they used both en-trances?-A. Yes.Q. After the picket line was established, they didn't come to work, didthey?-A. No, sir.During August 1956, Condo's employees also worked on construction of anoffice, garage, and truck shelter for Union Electric Company at French Village,Illinois.The general contractor on this job was William H. and Nelson CunliffCompany, hereinafter called Cunliff.On August 21, 1956, Knute Campbell,Cunliff's superintendent on the job, appeared and picketed at the only entrance tothe project carrying a picket sign bearing the same legend as the signs carried at thehigh school project. It is conceded that Campbell picketed the project at thedirection of Local 169, and that the picketing was in furtherance of a dispute betweenLocal 169 and Condo.About 4 or 5 days after Campbell started picketing, aninspector for Union Electric Company asked Campbell to move his picketing to6It is designated as entrance E-1 on General Counsel's Exhibit No. 3 in Case No.14-CC-97. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother point closer to the specific area in which Condo employees were working"so that . . . the other crafts could work on the other part of the building."Campbell refused to move without consulting his business agent.Thereafter, hecontinued picketing in the same place.The picketing at both projects continued until October 1, 1956, when enjoinedby the United States District Court under Section 10 (1) of the Act.Local 169 conceded in the prior proceedings that at the time of the picketingaforesaid it had a current dispute with Condo concerning the erection of scaffolding,and that it caused the picketing of these projects for the purpose of causing thereassignment by Condo of the construction of such scaffolding. I find on thebasis of the above facts, concessions and testimony that in August 1956, Local 169induced and encouraged employees of Condo and other employers to engage in awork stoppage,6 the object of which was to force or require Condo to assign theconstruction and dismantling of scaffolding to its employees who were members ofLocal 169 rather than to employees who were members of the Hod Carriers, towhom Condo had assigned such work.?On January 13, 1958, Local 169 sent the Regional Director for the FourteenthRegion a letter formally refusing to comply with the Board's Decision and Deter-mination of December 12, 1957.Respondents concede that the letter should beconsidered as having been sent on behalf of, and stating the position of, theDistrict Council as well.B. Thecontentionsof RespondentsRespondents make three points in support of their refusal to comply with theBoard's Decision and Determination of Dispute.1.Lack of certification by the BoardRespondents say that they need not comply with the Decision and Determinationof Dispute because the Board therein never issued a "certification" indicating whichlabor organization, if any, was entitled to the scaffolding work, as required by theterms of the Act and its own Rules; hence, the Board did not comply either withthe law or its own Rules issued thereunder, and its Decision is fundamentallydefective in that respect.Section 10 (k) of the Act provides, in pertinent part,that,when a charge of violation of Section 8 (b) (4) (D) of the Act has beenfiled, "the Board is empowered and directed to hear and determine the dispute outofwhich such unfair labor practice shall have arisen, unless, within ten days9 Even if the record lacked proof that the picketing actually succeeded in inducingemployees to engage in a work stoppage or refusal to perform services, that is not con-trolling, for such picketing, for a proscribed objective, necessarily invites employees tomake common cause with the strikers and hence amounts to inducement and encourage-ment of employees within the meaning of Section 8 (b) (4) of the Act.Dallas GeneralDrivers, etc, Local 745 (Associated Wholesale Grocery of Dallas, Inc ),118 NLRB1251.11 note that in Case No 14-CC-97, the Board dismissed the complaint by its Decisionand Order of November 25, 1957 (119 NLRB 583), in which it adopted the findings,conclusion, and recommendations of the Trial Examiner who, among other things, con-cluded that the record before him was lacking in facts sufficient to show that UnionElectric Company was engaged in commerce or that it would effectuate the purposes ofthe Act to assert jurisdiction over itAlthough the General Counsel specifically exceptedto this finding, the Board adopted it in its Decision without specific mention or discus-sion thereof.However, the Trial Examiner did find that Condo, Altman, and SmithBrennan Pile Company, another subcontractor working on the high school job, were en-gaged in commerceIn its subsequent Decision and Determination of Dispute herein,while the Boaid asserted jurisdiction only on the basis of its finding that Condo wasengaged in commerce, it based its Decision and remedy on facts relating to both the highschool and Union Electric Company projectsSince it found, as I must find here, thatRespondents' activities at both projects were directed at the same primary employer,Condo, for an object proscribed by the Act, and in furtherance of the same dispute withthat employer, I conclude that the lack of jurisdictional facts as to Union ElectricCompany, the secondary employer at one project, does not affect the power of the Boardto take jurisdiction and deal under Section 8 (b) (4) with a pattern of secondary boy-cott action where at least one of several victims of that action meets the Board's juris-dictional standards.Commission House Drivers, etc. Local 400, et als. (Euclid Foods,Inc.),118 NLRB 130. LOCAL 169313after notice that such charge has been filed, the parties to such dispute submit tothe Board satisfactory evidence that they have adjusted,or agreed upon methodsfor the voluntary adjustment of, the dispute." It should be noted that the mandate-of the statute is broad, and does not in terms require any type of "certification."However, Section 102.73 provides, in pertinent part, that, after a hearing (under.Section 102.72), "the Board shall proceed . . . forthwith . . '. to certify-the labororganization or the particular trade,craft,or class of employees,as the case maybe, which shall perform the particular work tasks in issue, or to make other dispo-sition of the matter." In its Decision and Determination aforesaid, the Board,did not issue an affirmative "certification," awarding the work in question to theHod Carriers, but found that Local 169 "was not and is not lawfully entitled toforce or require Condo to assign such work to members of Local 169 rather thanto its employees who are members of the Hod Carriers." It then added, "However,we are not, by this action, to be regarded as 'assigning' the work in question tothe Hod Carriers."Respondentsclaimthat Section 102.73 requires either a "negative"certification, to the effect that no labor organization, or trade, craft, or class ofemployees is entitled to the work, or an "affirmative" certification that a specificanion,or trade, craft,or class is so entitled.I conclude that the Board's findingand determination quoted above amounts to a "negative"certification,at least so far-asLocal 169 and its members are concerned; and that appears to be sufficient underthe Act, since only Local 169 and its members, and the District Council with whichthey are affiliated, are engaging- in the activities complained of.As to the needfor an "affirmative" certification, the Board has considered and consistently rejectedthe same contention in similar cases arising under Sections 10 (k) and 8 (b) (4)<D) of the Act,s hence I must likewise reject it here, regardless of any conflictbetween the Board's rulings and those of a circuit court.92.Other contentionsRespondents also contend that the record shows an agreement by the parties upona method for voluntary adjustment of the dispute, in that Condo, acting for theAssociation, submitted the dispute in 1955 to the Joint Board for the Settlementof Jurisdictional Disputes, on the basis of which that board sent communicationsto the Bricklayers, Carpenters, and Hod Carriers International Unions suggestinga course of action to eliminate the dispute.But this same contention was madeby Respondents in the Section 10 (k) proceeding and rejected by the Board forlack of satisfactory evidence of such agreement.As the parties litigated this issuefully in the 10 (k) proceeding, and have offered no new evidence here bearing onit, the Board's prior decision thereof is the law of the case and binding on me underlong-settled Board and court precedents. I therefore reject this contention.For the same reason, I must also find that the District Council is equally re-sponsible with Local 169 for the picketing of the construction projects describedabove, and therefore reject Respondents' argument to the contrary.3.ConclusionSince Respondents have refused to comply with the Board'sDecision and Determi-nation, and it appears that on the merits all the essential elements of a violation ofSection 8(b) (4) (D) arepresent, and Respondents have not presented anymeritorious defensewhichhas not already been considered and decided adverselyto themby theBoard,I conclude and find that Respondents have violated Section8 (b) (4) (D)of theAct bytheir conduct at both projects as set forth above.Local 595,International Associationof Bridge,etc.Workers,AFL (Bechtel Corpo-ration),112 NLRB812, 814,818, 819.8United Brotherhood of Carpenters, etc. (Wendnagel & Company),119 NLRB 1444,footnote 2, in which the Board respectfully disagreed with a conflicting decision of theCourt of Appeals for the Third Circuit in NL. R B v. UnitedAssociationof Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry, etc (Frank W. Hake),242 F. 2d 722 ; see alsoInternational Hod Carriers, etc (Middle States Telephone Com-panyof Illinois),91 NLRB 598, 603, 604.. The reason for nonissuance of an "affirma-tive" award to a specific labor organization in these cases is fully explained by theBoard inLosAngeles Buildingand Construction Trades Council(Westinghouse ElectricCorporation),83 NLRB 477, 482.9Novak Logging Company,119 NLRB 1573;Insurance Agents' International Union,AFL-CIO (The PrudentialInsuranceCompany of America),119 NLRB 768. '314DECISIONS OF NATIONAL, LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR' LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in con-nection with the operations of Condo and the Association set forth in section II,above, have a close, intimate, and substantial relation to trade,traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I will recommendthat theycease and desist therefrom to the extent set forth below.In its Decision and Determination of Dispute aforesaid,the Board found that:(1) Local 169 has an announced policy for its members to try to obtain scaffoldingwork whenever such work is not being performed by carpenters, and that it has inthe past sought to require other members of the Association to comply with thatpolicy, although such members have assigned scaffolding work to the Hod Carriers;and (2) the District Council, through its trade rules which govern Local 169 andare enforced by it, have continually adhered to the same policy and made it manda-tory on all local union members of the District Council, and the picketing by Local169 in this case carried out that policy.There is nothing to show that either labororganization has abandoned that policy.Hence, I am satisfied that Condo and otheremployer members of the Association are likely to be harassed by similar- strikepressure if, as in this case,they attempt to perform the disputed work at constructionsites anywhere within Respondents' territorial jurisdiction with nonmembers of'Local169.To make the remedy coextensive with the threat, I shall recommend thatRespondents be enjoined from commission of similar illegal acts, not only withrespect to the Employer and Association of employers here involved, but withreference to any other employer.ioUpon the basis of the foregoing findings of fact,and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Local 169 and the District Council are labor organizations within the meaningof Section2 (5) of the Act.2.By engaging in picketing,thereby inducing and encouraging employees ofW. H. Condo, Brick Contractor,and other employers to engage in a strike or con-certed refusal in the course of their employment to use, manufacture,process, trans-port,or otherwise handle or work on any goods,articles,materials, or commodities,or to perform any services, where an object thereof is to force or require W. H.Condo or any other employer to assign particular work to its employees who aremembers of Local 169 rather than to other employees,Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (b)(4) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]20United Brotherhood of Carpenters,etc. (Wendnagei&Company),119 NLRB 1444.APPENDIX ANOTICETO ALLMEMBERS OFLOCAL169, UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO, AND CARPENTERS DISTRICT COUNCIL OF TRI-COUNTIES, ILLINOISPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board,and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encourage the employees of W. H.Condo, Brick Contractor, or of any other member of Mason Contractors' Asso-ciation of East St.Louis, or the employees of any other employer,to engagein, a strike or concerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles,materials,or commodities or to perform any services,where an object thereofis to force or require W. H. Condo, Brick Contractor, or any other employer, INTERNATIONAL BROTHERHOOD OF TEAMSTERS315,to assign particular work to employees who are members of the undersignedlabor organizations rather than to other employees,except insofar as any suchaction is permitted under Section 8 (b) (4) (D) of the Act.LOCAL 169,UNITED BROTHERHOOD OF CARPENTERSAND JOINERSOF AMERICA, AFL-CIO,Labor Organization.`Dated-------------------By------------------------------------------(Representative)(Title)CARPENTERSDISTRICTCOUNCIL OF TRI-COUNTIES,ILLINOIS,Labor Organization.Dated-------------------By-------------------------------------------(Representative)-(Title)Thisnotice must remain posted for60 days fromthe date hereof,and must not bealtered,defaced,or coveredby anyother material.InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers, Local Union No. 182 of Utica, N. Y. &Vicinity and its Agent, William A.Belden,business represent-ativeandThe Alling& Cory-Company.Case No., '3-CC-77.August 7,1958DECISION AND ORDEROn March 28, 1958, Trial Examiner Lee -J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy- ofthe Intermediate Report attached hereto.Thereafter the Respond-ents and the General Counsel filed exceptions to the IntermediateReport, and the General Counsel also filed a brief in support of hisexceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.2'The Trial Examiner,has inadvertently stated that The Ailing& CoryCompany isengaged in the manufacture,as well as the sale and distribution,of paper and paper.products.The record does not show that the company is engaged in paper manufactur-ing.The Intermediate Report is corrected accordingly.2Member Fanning concurs in finding a violation of Section 8 (b) (1) (A)on the basisof Curtis Brothers Inc.,119 NLRB 232'While dissenting as to this Issue inAndrewBrown Company,120 NLRB 1425, he now deems himself bound by the majority'sdecision in that case.121 NLRB No. 39.-'